 In the Matter of A. W.WHEELERS,SOX, INC.,EMPLOYERandAMERI-CAN FEDERATION OF HOSIERY WORKERS,CIO,PJTITIOIERCase No. 5W--R b1.-Decided July 11, 1947dlr. Ralph H. Ramsey, Jr.,of Brevard, N. C., for the Employer.Mr. Abraham Frank,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon petition duly filed, the National Labor Relations Board on.April 22, 1947, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally reveals that of the approximately 81 eligiblevoters, 78 cast valid ballots, of which 54 were for the Petitioner, 24against, and 2 were challenged.Thereafter, an appropriate hearing1w-,-asheld at Asheville, NorthCarolina, on May 9, 1947, before Harold M. Weston, hearing officer.The hearing officer's rulings made at the hearing are tree fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESSOF TILE EMPLOYERA. W. Wheeler & Son, Inc., a North Carolina corporation, is engagedin the manufacture and sale of women's full-fashioned hose. Itsprincipal place of business and only plant is located at Brevard, NorthCarolina.During the year 1946 the Employer purchased raw mate-IPetitioner was served with Notice of Hearing but did not appear.74 N. L.R. B., No 95.518 A.W. WHEELER & SON, INC.519side the State of North Carolina.During the same period the Em-ployer sold finished products valued at $445,000, of which approxi-mately 15 percent was shipped to purchasers located outside the Stateof North Carolina.The EEmployer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refused to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all produc-tion and maintenance employees of the Employer, excluding clericalemployees, fixers, foreladies, superintendents, and all or any othersupervisory employees, constitute a unit appropriate for thepurposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESInasmuch as the results of the election show that the Petitioner hassecured a majority of all votes cast, we shall certify the Petitioner asthe collective bargaining representative of the employees of theEmployer in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that American Federation of Hosiery Work-ers, CIO, has been designated and selected by a majority of the produc-tion and maintenance employees of A. W. Wheeler & Son, Inc., of Bre-vard, North Carolina, excluding clerical employees, fixers, foreladies, 520DECISIONSOF NATIONAL LABOR RELATIONS BOARDsuperintendents, and all or any other supervisory employyes, as theirrepresentative for the purposes of collective bargaining and that pur-suant to Section 9 (a) of the Act, the said organization is the exclusivebargaining representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages., hours ofemployment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.